Exhibit 10.15

[Grant Date]            

 

TO: [Participant Name]

 

FROM: Ralph A. Hill

 

SUBJECT: Nonqualified Stock Option Award

You have been selected to receive a stock option grant certain terms of which
are set forth in the attached Nonqualified Stock Option Agreement. Your stock
option award is subject to three-year graded vesting. You may view the vesting
schedule for this award on-line.

This stock option award is granted to you in recognition of your role as a key
employee whose responsibilities and performance are critical to the attainment
of long-term goals. This award and similar awards are made on a selective basis
and are, therefore, to be kept confidential. It is granted and subject to the
terms and conditions of the WPX Energy, Inc. 2011 Incentive Plan, as amended
from time to time, and the Nonqualified Stock Option Agreement.

If you have any questions about this award, you may contact a dedicated Fidelity
Stock Plan Representative at 1-800-544-9354.

 

1



--------------------------------------------------------------------------------

WPX ENERGY, INC.

2011 INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

This Nonqualified Stock Option Agreement (“Option Agreement”) contains the terms
of the Option (as defined below) granted to you in this Option Agreement.
Certain other terms of the Option are defined in the Plan (as defined below).

1. Stock Options. Subject to the terms of the WPX Energy, Inc. 2011 Incentive
Plan or any successor plan, including any supplements or amendments and
restatements to it (the “Plan”), you have been granted the right (“Option”) to
purchase from the Company [Number of Shares Granted] shares of the Company’s
Common Stock, par value $1 per share (the “Shares”) effective [Grant Date] (the
“Effective Date”). Your Option is exercisable in whole or in part at the
exercise price of [Grant Price] (the “Option Price”), the closing stock price on
[Grant Date], and has an expiration date of [Expiration Date]. The Option will
vest in one-third increments each year for three years on the anniversary date
of the Effective Date beginning the year following the Effective Date and is
exercisable at such times and during such periods as are set forth in this
Option Agreement and the Plan.

2. Incorporation of Plan and Acceptance of Documents. The Plan applies as though
it were included in this Option Agreement. Any capitalized word has a special
meaning, which can be found either in the Plan or in this Option Agreement. You
agree to accept as binding, conclusive and final all decisions and
interpretations of the Committee upon any questions arising under the Plan or
this Option Agreement. You acknowledge that you have received a copy of, or have
online access to, the Plan and hereby automatically accept the Option subject to
all the terms and provisions of the Plan and this Option Agreement. You further
acknowledge and agree that you have received a copy of, or that you have online
access to, the prospectus and you hereby acknowledge your automatic acceptance
and receipt of such prospectus electronically.

3. Exercise.

 

a) Subject to section 3(b) below, and except as otherwise provided in this
Option Agreement, you may exercise vested Options, in whole or in part, by
delivering a notice of exercise to the Plan’s designated broker, showing the
number of Shares for which the Option is being exercised, and providing payment
in full for the Option Price. To give notice of exercise of an Option and
receive instructions on payment of the Option Price, contact the Plan
Administrator. If you have not signed and delivered this Option Agreement prior
to submitting a notification of such election, submission of your notification
of election shall constitute your agreement with the terms and conditions of
this Option Agreement. Notwithstanding the preceding sentence, the Company
reserves the right to require your signature to this Option Agreement prior to
accepting a notification of election to exercise this Option in whole or in
part.

 

b) Your Options will be automatically exercised at the close of market on the
final expiration date if your option price is at least [[xx]%][$[xx] per share
below the closing stock price on such date.

 

2



--------------------------------------------------------------------------------

4. Payment. You must pay the Option Price in full by any one or more of the
following methods, subject to approval of the Committee in its sole discretion,
(i) subject to applicable law, in cash through the sale of the Shares acquired
on exercise of the Option through a broker-dealer to whom you have submitted an
irrevocable notice of exercise and irrevocable instructions to deliver promptly
to the Company the amount of sale or loan proceeds sufficient to pay the Option
Price; (ii) in cash, by personal check or wire transfer; (iii) in Shares valued
at their Fair Market Value on the date of exercise; (iv) withholding of Shares
otherwise deliverable upon exercise valued at their Fair Market Value on the
date of exercise; or (v) in any combination of the above methods. Certificates
for any Shares used to pay the Option Price must be attested to in writing to
the Company or delivered to the Company in negotiable form, duly endorsed in
blank or with separate stock powers attached, and must be free and clear of all
liens, encumbrances, claims and any other charges thereon of any kind.

5. Tax Withholding. Whenever any Options are exercised under the terms of this
Option Agreement, the Company will not deliver your Shares unless you remit or,
in appropriate cases, agree to remit when due the minimum amount necessary to
satisfy all of the Company’s federal, state and local withholding tax
requirements relating to your Option or the Shares. The Committee may require
you to satisfy these minimum withholding tax obligations by any (or a
combination) of the following means as determined by the Committee in its sole
discretion: (i) a cash payment; (ii) withholding from compensation otherwise
payable to you; (iii) authorizing the Company to withhold from the Shares
otherwise deliverable to you as a result of the exercise of an Option, a number
of Shares having a Fair Market Value, as of the date the withholding tax
obligation arises, less than or equal to the amount of the withholding
obligation; or (iv) delivering to the Company unencumbered Mature Shares having
a Fair Market Value, as of the date the withholding tax obligation arises, less
than or equal to the amount of the withholding obligation.

 

6. Rights in the Event of Termination of Service.

(a) Rights in the Event of Termination of Service. If your service with the
Company and its Affiliates is terminated for any reason other than death,
retirement, Disability or for Cause as defined below, the Option, to the extent
vested on the date of your termination, will remain exercisable for six months
from the date of such termination (but may not be exercised later than the last
day of the original Option Term).

(b) Rights in the Event of Death. If you die while in the service of the Company
and its Affiliates, your Option will immediately vest and the Option shall
remain exercisable for a period of five years from the date of your death (but
may not be exercised later than the last day of the original Option Term) by the
person who becomes entitled to exercise your Option after your death (whether by
will or by the laws of descent and distribution, or by means of a written
beneficiary designation you filed with the Stock Administration Department
before your death).

(c) Rights in the Event of Retirement or Disability. If your service with the
Company and its Affiliates is terminated for retirement (as defined below) or
Disability (as defined below), your Option will immediately vest and the Option
shall remain exercisable for five years from the date

 

3



--------------------------------------------------------------------------------

of your termination (but may not be exercised later than the last day of the
original Option Term). The term “Disability” is defined in the Company’s
long-term disability plan in which you participate or are eligible to
participate, as determined by the Committee. Your service will “terminate for
retirement” if your employment for the Company and its Affiliates is terminated
prior to 2014 and after attaining age fifty-five (55) and completing at least
three (3) years of service. In 2014 or thereafter, your service will “terminate
for retirement” if your employment for the Company or any of its Affiliates is
terminated after attaining age fifty-five (55) and completing at least five
(5) years of continuous service.

(d) Rights in the Event of Termination for Cause. If your service for the
Company or an Affiliate terminates for Cause (as defined under the Plan and set
forth below), any Option exercisable on or before such termination shall remain
exercisable for a period of 30 days from the date of such termination (but may
not be exercised later than the last day of the original Option Term). As of the
date of this Agreement, the Plan defines “Cause” as (i) your willful failure to
substantially perform your duties, other than any such failure resulting from a
Disability; or (ii) your gross negligence or willful misconduct which results in
a significantly adverse effect upon the Company or an Affiliate; or (iii) your
willful violation or disregard of the Company’s or an Affiliate’s code of
business conduct or other published policy of the Company or an Affiliate; or
(iv) your conviction of a crime involving an act of fraud, embezzlement, theft,
or any other act constituting a felony involving moral turpitude or causing
material harm, financial or otherwise, to the Company or an Affiliate. The
Company may change the definition of Cause under the Plan at any time.

7. Notices. All notices to the Company or to the Committee must be in writing
and delivered by hand or by mail, addressed to WPX Energy, Inc., One Williams
Center, Tulsa, Oklahoma 74172, Attention: Stock Administration Department.
Notices become effective upon their receipt by the Company if delivered as
described in this section. To give notice of exercise of an Option and receive
instructions on payment of the Option Price, contact the Plan Administrator.

8. Securities Law Compliance. The Company may, without liability for its good
faith actions, place legend restrictions upon Shares obtained by exercising this
Option and issue “stop transfer” instructions requiring compliance with
applicable securities laws and the terms of this Option.

9. No Right to Employment or Service. Nothing in the Option Agreement or the
Plan shall interfere with or limit in any way the right of the Company or an
Affiliate to terminate your employment or service at any time, nor confer upon
you the right to continue in the employ of the Company and/or Affiliate.

10. Domestic Relations Orders. You hereby acknowledge that nothing in this
Agreement shall be construed as requiring the Committee to allow a Domestic
Relations Order with respect to this Option grant.

11. Tax Consultation. You understand you will incur tax consequences as a result
of purchase or disposition of the Shares. You agree to consult with any tax
consultants you think

 

4



--------------------------------------------------------------------------------

advisable in connection with the purchase of the Shares and acknowledge that you
are not relying, and will not rely, on the Company for any tax advice.

 

WPX ENERGY, INC. By     Ralph A. Hill Chief Executive Officer

Name: [Participant Name]

SSN:     [Participant ID]

 

5